        Case 3:21-cr-02728-AJB Document 18 Filed 09/21/21 PageID.26 Page 1 of 1




 1
                          UNITED STATES DISTRICT COURT
 2
                       SOUTHERN DISTRICT OF CALIFORNIA
 3
 4    UNITED STATES OF AMERICA,                                 21-cr-2728-AJB
                                                      Case No. _________________
 5                                Plaintiff,
                                                      INFORMATION
 6
            v.
 7                                                    18 U.S.C. § 545
                                                      Smuggling Goods Into the United States
 8    SHAYNA JO CARLTON,                              (Felony)
 9                               Defendant.
10
11
12 The United States Attorney charges:
13
14                                         COUNT 1
15        On or about August 22, 2021, within the Southern District of California,
16
     defendant SHAYNA JO CARLTON did knowingly and willfully, with the intent to
17
18 defraud the United States, attempt to smuggle and clandestinely introduce into the
19 United States, merchandise, which should have been invoiced, to wit: Mexican
20
   pesticides, that is, twenty-four 1-liter bottles of “Metaldane 600,” in violation of Title
21
22 18, United States Code, Section 545.
23
           DATED: September 16, 2021
24                                                         RANDY S. GROSSMAN
                                                           Acting United States Attorney
25
26                                                         MELANIE K. PIERSON
                                                           Assistant U.S. Attorney
27
28
